Exhibit 10.3

CDG COMMERCIAL BUILDERS, INC.
875 Berkshire Boulevard — Suite 102
Wyomissing, PA 19610

LETTER AGREEMENT

THIS AGREEMENT FOR THE CONSTRUCTION OF CERTAIN IMPROVEMENTS (the “Agreement”) is
made this 5th day of April, 2005, between Penn National Gaming, Inc.
hereinafter, called “Owner”, having its principal place of business at 825
Berkshire Boulevard, Suite 200, Wyomissing, Pennsylvania 19610 and CDG
Commercial Builders, Inc. hereinafter called “Contractor”, having its principal
place of business at 875 Berkshire Boulevard, Suite 102, Wyomissing,
Pennsylvania 19610.

The Owner and the Contractor agree to the following terms for construction of
improvements as defined below (the “Improvements”) at the premises located at
855 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610.

1.                                       IMPROVEMENTS: Contractor shall supply
materials, labor, permits for the installation, including test run, of an
emergency generator unit per the Estimate Sheet — Fit Up attached hereto as
Exhibit “A” (the “Improvements”).

2.                                       PAYMENT SCHEDULE: Owner agrees to pay
Contractor the total cost of $77,582.45 for the construction of the Improvements
on the following schedule:

A.

At the execution of this Agreement

 

$

27,500.00

 

 

 

 

 

 

B.

On May 1, 2005

 

$

27,500.00

 

 

 

 

 

 

C.

At Substantial Completion of the Improvements

(“Substantial Completion” shall mean successful test

run of the generator equipment)

 

$

22,582.45

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Owner and
Contractor have caused this Agreement to be duly executed on the date first set
forth above.

OWNER:

CONTRACTOR:

 

 

 PENN NATIONAL GAMING, INC.,

a Pennsylvania corporation

CDG COMMERCIAL BUILDERS, INC.,

a Pennsylvania corporation

 

 

By:

  /s/   Kevin DeSanctis

 

By:

  /s/ Robert H. Richards

 

 

 

Name: Kevin DeSanctis

Name: Robert H. Richards

 

 

Title: President/COO

Title: Senior Project Manager CDG

 

 

 

 

 

 

 

--------------------------------------------------------------------------------